Name: Commission Regulation (EEC) No 2858/84 of 10 October 1984 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/ 16 Official Journal of the European Communities 11 . 10 . 84 COMMISSION REGULATION (EEC) No 2858/84 of 10 October 1984 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (  '), as last amended by Regulation (EEC) No 855/84 (o)  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas the aid must be fixed at least once every marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1032/84 (2), and in particular Article 3 (7) (b) thereof, Whereas, in accordance with Article 3,(2) of Regula ­ tion (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the average world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1 033/84 (') fixed the guide price for peas and field beans for the 1984/85 marketing year ; Whereas the world market price for the products concerned was determined by Commission Decision 84/488/EEC (4), pursuant to Article 3 (2) of Regulation (EEC) No 1431 /82, concerning the determination of the world market price for peas and field beans ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any moment within a band of 2,25 %, a rate of exchange based on their HAS ADOPTED THIS REGULATION : Article 1 The amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 shall be 8,11 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 107, 19 . 4. 1984, p. 39 . (') OJ No L 107, 19 . 4 . 1984, p. 41 . (4) See page 29 of this Official Journal . O OJ No L 106, 12 . 5 . 1971 , p. 1 . {") OJ No L 90 , 1 . 4. 1984, p . 1 .